Name: 2005/510/Euratom: Commission Decision of 14 June 2005 concerning the accession of the European Atomic Energy Community to the Ã¢ Joint Convention on the Safety of Spent Fuel Management and on the Safety of Radioactive Waste ManagementÃ¢ (notified under document number C(2005) 1729)
 Type: Decision_ENTSCHEID
 Subject Matter: electrical and nuclear industries;  environmental policy;  health;  international affairs;  deterioration of the environment;  European construction
 Date Published: 2005-07-16

 16.7.2005 EN Official Journal of the European Union L 185/33 COMMISSION DECISION of 14 June 2005 concerning the accession of the European Atomic Energy Community to the Joint Convention on the Safety of Spent Fuel Management and on the Safety of Radioactive Waste Management (notified under document number C(2005) 1729) (2005/510/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES,, Having regard to the Treaty establishing the European Atomic Energy Community and in particular the second paragraph of Article 101 thereof, Having regard to the Council Decision 2005/84/Euratom (1) of 24 January 2005 approving the accession of the European Atomic Energy Community to the Joint Convention on the Safety of Spent Fuel Management and on the Safety of Radioactive Waste Management (Joint Convention thereinafter), Whereas: (1) Twenty-two Member States are contracting parties to the Joint Convention. (2) The European Atomic Energy Community shall accede to the Joint Convention, HAS ADOPTED THIS DECISION: Article 1 Accession to the Joint Convention is hereby approved on behalf of the European Atomic Energy Community. The text of the Joint Convention and the declaration by the European Atomic Energy Community according to the provisions of Article 39(4)(iii) of the Joint Convention are attached to this Decision. Article 2 The declaration attached to this Decision shall be deposited with the Director-General of the International Atomic Energy Agency, depositary of the Joint Convention, as soon as possible after the adoption of this Decision by letter signed by the Head of Delegation of the European Commission to the International Organisations in Vienna. Done at Brussels, 14 June 2005. For the Commission Andris PIEBALGS Member of the Commission (1) OJ L 30, 3.2.2005, p. 10. Declaration by the European Atomic Energy Community according to the provisions of Article 39(4)(iii) of the Joint Convention on the Safety of Spent Fuel Management and on the Safety of Radioactive Waste Management The following States are presently members of the European Atomic Energy Community: the Kingdom of Belgium, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Republic of Hungary, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden, the United Kingdom of Great Britain and Northern Ireland. The Community declares that Articles 1 to 16, 18, 19, 21 and 24 to 44 of the Joint Convention apply to it. The Community possesses competences, shared with the abovementioned Member States, in the fields covered by Articles 4, 6 to 11, 13 to 16, 19 and 24 to 28 of the Joint Convention as provided by the Treaty establishing the European Atomic Energy Community in Article 2(b) and the relevant Articles of Title II, Chapter 3, entitled Health and Safety.